DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed 07/09/2021.
Claims 5, 17, 18, 21, 22 and 25 are cancelled.
Claims 1, and 11 are amended.
Claims 1-4, 6-16, 19, 20, 23 and 24 are pending.
Claims 1-4, 6-16, 19, 20, 23 and 24 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 07/09/2021 have been fully considered but they are not persuasive. 
101
Applicant presents arguments against the 101 rejection stating “Applicant… reiterates that the claims provide an improvement because relate to "conducting a transaction while withholding, from a merchant system, a primary account number associated with a customer account," which provides at the benefits of (i) preventing the primary account information from being widely distributed (e.g., to the merchant) and (ii) requiring a specific, unique secondary FPAN from a given merchant for the transaction 
“it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.” See MPEP 2106.05(a). Applicant’s arguments for an improvement are not an improvement in technology but rather an improvement to a business process. 
The claim does not currently recite any additional elements or combination of additional elements that integrate the judicial exception into a practical application. All limitations presented in Applicants claim are accounted for and applied within the abstract idea. The dependent claims recite descriptions of the recited entities, i.e. claims 3, 4, 7, 8 and the other claims describe data surrounding the FPAN, i.e. Claims 2, 6, 9 and 10. Decrypting information does not preclude the claim from reciting an abstract idea as decryption is a mathematical calculation that can be performed by functions of a generic computer component. 
Therefore, based on case law precedent, the claims are claiming subject matter similar to concepts already identified by the courts as dealing with abstract ideas. See Alice Corp. Pty. Ltd., 134 S.Ct. at 2356 (citing Bilski v. Kappos, 561, U.S. 593, 611 (2010)). Mere instructions to apply the exception using generic computer components 
The claim elements are still drawn to the abstract idea and even in combination recite a fundamental economic practice in transactions. 
112
The 112 rejections are withdrawn.
103
Applicant’s argues the merchant in Laxminarayanan receives the PAN. Examiner disagrees.
Laxminarayanan presents several embodiments showing traditional systems where the merchant receives the PAN but also token systems where the merchant only receives a token.
In particular Laxminarayanan (¶ 4, 27, 114, 116, 134) states “ A token serves as an additional security layer to the PAN and in effect becomes a proxy/surrogate to the PAN and may be used in place of PAN while submitting transactions. The use of payment tokens instead of PANs can reduce the risk of fraudulent activity since the consumer's real PAN is never exposed. . . In some embodiments, a token can be used in place of a PAN to initiate, authorize, settle or resolve a payment transaction or represent the original account identifier in other systems where the original account identifier (e.g., a PAN) would typically be used… As shown in the table 700, the table 700 provides a comparison of an authorization request message initiated using a portable device with a PAN based value (e.g., a traditional credit card, debit card, etc.) and an authorization request message generated using a mobile device with a token the consumer 110 may provide the token 804 to the merchant computer 140. In one embodiment, the token 804 may be presented as part of the transaction using any suitable token presentment mode. For example, the token requestor 204 may provide the token 804 in the form of a QR™ code that may be displayed on the consumer device 120. A merchant can scan the QR™ code including the payment token into the merchant computer 140. ” Applicant focuses one embodiment of the prior art that allows for a merchant to request a token, but there are other embodiments where the token is requested by and sent to the user’s device which sends the token to the merchant. The token obfuscates the PAN and keeps anyone from having access to it. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-16, 19, 20, and 23-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. As described below, the 
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (101 Analysis: Step 1). Even if the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (101 Analysis: Step 2a (Prong 1), and if so, Identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements to determine whether they integrate the exception into a practical application of the exception. (101 Analysis: Step 2a (Prong 2). If additional elements does not integrate the exception into a practical application of the exception, claim still requires an evaluation of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. If the claim as a whole amounts to significantly more than the exception itself (there is an inventive concept in the claim), the claim is eligible. If the claim as a whole does not amount to significantly more (there is no inventive concept in the claim), the claim is ineligible. (101 Analysis: Step 2b). 
The 2019 PEG explains that the abstract idea exception includes the following groupings of subject matter: a) Mathematical concepts b) Certain methods of organizing human activity and c) Mental processes
Analysis
In the instant case, claim 1 is directed to a method, and claim 11 is directed to an article of manufacture.

101 Analysis: Step 2a (Prong 1) – Identifying an Abstract Idea
The claims recite the steps of “receiving … a tokenized secondary FPAN and a merchant identifier… decrypting… the tokenized secondary FPAN … verifying … the secondary FPAN is associated…identifying… a stored secondary FPAN … determining… secondary FPAN matches…identifying... account number… transmitting…account number… receiving … result and transmitting…result….” The claim recites an abstract idea that is directed towards certain methods of organizing human activity; the fundamental economic practice. In this case, authenticating an account for a transaction; receiving a token of the account, decoding the token, comparing the decoded information to find matching account information and processing a transaction based on the account information.  

101 Analysis: Step 2a (Prong 2) – Identifying a Practical Application
 The claim does not currently recite any additional elements or combination of additional elements that integrate the judicial exception into a practical application. All limitations presented in Applicants claim are accounted for and applied within the abstract idea. The dependent claims recite descriptions of the recited entities, i.e. claims 3, 4, 7, 8 and the other claims describe data surrounding the FPAN, i.e. Claims 2, 6, 9 and 10. Decrypting information does not preclude the claim from reciting an abstract 
Therefore, based on case law precedent, the claims are claiming subject matter similar to concepts already identified by the courts as dealing with abstract ideas. See Alice Corp. Pty. Ltd., 134 S.Ct. at 2356 (citing Bilski v. Kappos, 561, U.S. 593, 611 (2010)). Mere instructions to apply the exception using generic computer components and limitations to a particular field of use or technological environment do not amount to practical applications.

101 Analysis - Step 2b
Viewed as a whole, instructions/method claims recite the concept of a fundamental economic practice in performing a transaction using a decrypted token as performed by a generic computer. The method claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. Instead, the claims at issue amount to nothing significantly more than an instruction to apply the abstract idea using some unspecified, generic computer.  See Alice Corp. Pty. Ltd., 134 S.Ct. at 2360. Mere instructions to apply the exception using a generic computer component and limitations to a particular field of use or technological environment cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to another technology or technical filed; the claim does not amount to an improvement to the functioning of a computer system itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. 
Dependent claims do not resolve the deficiency of independent claims and accordingly stand rejected under 35 USC 101 based on the same rationale.
Dependent claims 2-4, 6-10, 12-16, 19, 20, 23, and 24 are also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-16, 19, 20, and 23-24 are rejected under 35 U.S.C. 103 as being9 unpatentable over Laxminarayanan et al. (2015/0046338) (“Laxminarayanan”) and in view of Khan et al. (US 9,424,568) (“Khan”).

Laxminarayanan -The authorization request message may be generated by the merchant computer 140 in response to a transaction initiation request by a consumer 110… The token presentment mode may be provided by the merchant computer or other device that receives a token from a consumer device … At step 808, the merchant computer may generate an authorization request message including the token 804 and send the authorization request message to the acquirer computer 150 for the transaction initiated by the consumer 110. An “authorization request message' may include an electronic message that is sent to a payment processing network  (¶ 114, 119, 136)

customer-device data that is (i) stored by a customer device associated with the customer account and relayed from the customer device to the processor via the merchant system and (ii) comprises a tokenized secondary funding personal account number (FPAN), the tokenized secondary FPAN being a tokenized form of a secondary FPAN that is associated with and unique to the merchant and associated with the customer account, the secondary FPAN being transmittable (i) from the customer device to the merchant system and (ii) from the merchant system to the interchange system such that the transaction can be conducted while withholding, from the 
Claim Interpretation –For the purpose of claim interpretation, it is understood that this information is a description of the data that is in the transfer request. 

    PNG
    media_image1.png
    494
    689
    media_image1.png
    Greyscale

Laxminarayanan - The token presentment mode may be provided by the merchant computer or other device that receives a token from a consumer device… an authorization request message generated using a mobile device with a token provisioned thereon and provided by a mobile payment application or other application on the mobile device …Token requestors may include, for example, card-on-file merchants, acquirers, acquirer processors, and payment gateways acting on behalf of merchants,…  For example, the primary account number field 702A can include a token based value 706A “4900 0000 0000 0001” in place of the corresponding PAN “4147 0900 0000 1234.” The use of a token value allows the system more flexibility and security than traditional PAN based values. For instance, if the authorization request message is intercepted at the time of transaction initiation or by an infected device in the payment system, sensitive payment information (e.g., PAN, expiration date, CW, etc.) may not be intercepted. … The token 402 corresponds to the sixteen digit payment account number 404. The token BIN “490000” is mapped to the issuer BIN “414709.” The token requestor identifier 406 is a ten digit numerical value that corresponds to an entity that is registered with the network token system 202. For example, the token requestor identifier 406 may correspond to an e-commerce merchant associated with the merchant computer 140… For example, the merchant computer 140 may send the token requestor identifier in the capture file that is sent to the acquirer computer 150. The payment processing network computer 500 can convert the token into a PAN and provide the PAN to the acquirer computer 150 in the capture file to prepare clearing drafts pursuant to 806, the consumer 110 may provide the token 804 to the merchant computer 140. In one embodiment, the token 804 may be presented as part of the transaction using any suitable token presentment mode. For example, the token requestor 204 may provide the token 804 in the form of a QR™ code that may be displayed on the consumer device 120.   (Figure 7; ¶ 37, 38, 83, 95, 114, 116, 119, 134)

merchant-system data stored by the merchant system and comprising a merchant identifier associated with and unique to the merchant (Figure 7; ¶ 37-41, 59, 67, 82, 83, 114, 119, 157);
Laxminarayanan - An authorization request message may also comprise “transaction information. Such as any information associated with a current transaction, such as the transaction amount, merchant identifier, (¶ 136)

the secondary FPAN being associated with the customer account and different from the primary account number associated with the customer account (Figure 6, 7; ¶ 83, 118, 120, 121, 134-138, 156-163)
Laxminarayanan states - the token registry databases 211 and 221 may also include a PAN expiration date, MSISDN, PAN alias, UUID, IMEI, IMSI, MAID, authorization code of consumer verification done, etc… Using a token routing table 610 and token mapping tables 620 and 630 in this manner may provide several advantages. For example, a PAN's actual BIN is obfuscated while conducting a transaction, so that the corresponding token is less sensitive than a 

verifying, by the processor, that the secondary FPAN is associated with and unique to the merchant by: identifying,
Laxminarayanan - An authorization request message may also comprise “transaction information,” such as any information associated with a current transaction, such as the transaction amount, merchant identifier, merchant location, etc., as well as any other information that may be utilized in determining whether to identify and/or authorize a transaction. The authorization request message may also include other information such as information that identifies the device (e.g., an access device such as a merchant computer 140) that generated the authorization request message, information about the location of the device, etc… the token verification request message sent by payment processing A 160 to payment processing network B 170 may include the received authorization request message (e.g., so that payment processing network B 170 may validate the transaction attributes associated with the token received in the authorization request message). The transaction data may include any data associated with the transaction, such as a merchant category code (MCC) of merchant 140, an amount for the transaction, goods or services being purchased in the transaction, a geolocation of the transaction, etc.  (¶ 136, 140)

 and d115365096etermining that the secondary FPAN matches the stored secondary FPAN (Figure 6; ¶ 140-143, 151); 
Laxminarayanan - the token processing computer 222 of the network token system 220 may receive the token, search the token registry 221 for the token record associated with the received token, may determine an account identifier (e.g., PAN) associated with the token, determine any limitations and/or validation information associated with the token, and may provide the PAN (and any other relevant validation information) to payment processing network B 170. (¶ 142)

responsive to verifying that the secondary FPAN is associated with and unique to the merchant, identifying, using the processor, the primary account number (Figure 6; ¶ 136-143, 151); 
Laxminarayanan - An authorization request message may also comprise “transaction information,” such as any information associated with a current transaction, such as the transaction amount, merchant identifier, merchant location, etc., as well as any other information that may be utilized in determining whether to identify and/or authorize a transaction. The authorization request message may also include other information such as information that identifies the device (e.g., an access device such as a merchant computer 140) that generated the authorization request message, information about the location of the device, etc… the token verification request message sent by payment processing A 160 to payment processing network B 170 may include the received authorization request message (e.g., so that payment processing network B 170 may validate the transaction attributes associated with the token received in the authorization request message). The transaction data may include any data associated with the transaction, such as a merchant category code (MCC) of merchant 140, an amount for the transaction, goods or services being purchased in the transaction, a geolocation of the transaction, etc. …the token processing computer 222 of the network token system 220 may receive the token, search the token registry 221 for the token record associated with the received token, may determine an account identifier (e.g., PAN) associated with the token, determine any limitations and/or validation information associated with the token, and may provide the PAN (and any other relevant validation information) to payment processing network B 170. (¶ 136, 140, 142)


Laxminarayanan - Payment processing network A 160 may modify the authorization request message to include the PAN in place of the token and provide the modified authorization request message to the issuer computer 180. (¶ 147)

receiving, via the network and at processor, a transaction processing result (Figure 10; ¶ 149-151, 165); and 
Laxminarayanan - the issuer computer 180 receives the authorization request message, makes an authorization decision regarding whether the transaction should be approved or declined, and provides an authorization response message including an indication as to whether the transaction is approved or declined to the payment processing network computer A 160. (¶ 149)

and transmitting, via the network and by the processor, the transaction processing result and the tokenized secondary FPAN to the merchant system (Figure 10; ¶ 92, 149-153, 166, 167) .
Laxminarayanan - The authorization module 512 may also restore the token in the authorization response message received from the issuer 170 before forwarding it to the acquirer computer 150…At step 826, acquirer computer 150 may forward the modified authorization response message to the merchant computer 140. (¶ 92, 153)

Laxminarayanan does not disclose decrypting, by the processor, the tokenized secondary FPAN to convert the tokenized secondary FPAN to a secondary FPAN.

Khan teaches decrypting, by the processor, the tokenized secondary FPAN to convert the tokenized secondary FPAN to a secondary FPAN, (column 6, line 31-41, column 11, line 31-50, column 16, line 58-65)
Khan- receipt gateway 128 may: determine the DPAN from the secure hash of the DPAN; map from the DPAN to a secure-element identifier in electronic device 110-1 using a look-up table (which may have been set up when the DPAN was provisioned to the electronic device); map the secure-element identifier to a user identifier (such as an identifier of the user account with a provider of the electronic device) (column 11, line 31-50)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine (Laxminarayanan; ¶ 3-7), which teaches “the use of payment tokens instead of PANs can reduce the risk of fraudulent activity since the consumer's real PAN is never exposed” and Khan (column 5, line 48-57), which teaches “the financial-account information may (in Some instances) exclude explicit identifiers of the user to protect their privacy, and may dynamically or indirectly specify the financial account to prevent Subsequent fraud or misuse of the financial-account information
Regarding claim 2, Laxminarayanan discloses wherein the transaction request data includes data indicative of a specific type of transaction and the merchant (¶ 38-42, 114-121, 161).  
Claim Interpretation - Claims 2, and 13 recite “data indicative of a specific type of transaction”. According to the specification (¶ 31, 85), “The additional FPAN, e.g., FPAN2, may be associated with a specific merchant and/or a specific type of transaction… For example, a first merchant may be associated with a first FPAN2, while a second merchant may be associated with a second FPAN2. Moreover, a merchant may be associated with a first additional FPAN (e.g., FPAN2) when a transaction is an in-person PoS transaction, while the same merchant may be associated with a second additional FPAN (e.g., FPAN3) when a transaction is an e-commerce (e.g., online, mobile application, and the like) transaction … In this manner, the additional FPAN(s) may be associated with a respective specific merchant, a specific type of payment (e.g., online purchase, in-store purchase, and the like)… the merchant system may transmit the tokenized FPAN2 and a merchant identifier to an association and/or interchange system in step 506.” From the disclosure, the FPAN can be different based on whether the transaction is in-person or ecommerce, but there is no information that the “data indicative of a specific type of transaction” is received or compared, but the tokenized FPAN and the merchant identifier are transmitted. Therefore, for the purpose of claim interpretation, since the “data indicative of a specific type of transaction” is already a part of the FPAN, the 
Regarding claim 3, Laxminarayanan discloses wherein the merchant system includes a point of sale device that enables transmission of the tokenized secondary FPAN and merchant identifier to the interchange system (¶ 38-42, 49, 53, 67, 83, 114, 119).
Regarding claims 4 and 14, Laxminarayanan discloses wherein the interchange system is a transaction authorization network (¶ 42, 54, 55, 89).
Regarding claims 6 and 16, Laxminarayanan discloses wherein the secondary FPAN is neither the tokenized secondary FPAN nor the primary account number (¶ 28, 83, 118, 128, 134,-138, 156-163).  
Regarding claim 7, Laxminarayanan discloses wherein the issuing financial institution includes a FPAN processor and an authorization system to determine the transaction processing result (¶ 30, 31, 55, 56, 89-92). 
Regarding claim 8, Laxminarayanan discloses wherein the issuing financial institution includes an input/output interface that transmits the transaction processing result to the interchange system (¶ 44, 55, 56, 60, 89-92, 103).  
Regarding claims 9 and 19, Laxminarayanan discloses wherein determining that the secondary FPAN matches the stored secondary FPAN includes accessing a data storage associated with the interchange system and retrieving the stored secondary FPAN (¶ 44, 70, 71, 81, 103-107, 111).  
Regarding claims 10 and 20, Laxminarayanan discloses wherein the tokenized secondary FPAN is a pseudorandom number (¶ 28, 29, 72).
Regarding claim 12, Laxminarayanan discloses wherein the processor of the interchange system is configured to receive the tokenized secondary FPAN and merchant identifier via the network and from the merchant system (¶ 67, 69, 91, 114, 119-121, 136).  
Regarding claim 13, Laxminarayanan discloses wherein the interchange system is connected to a point of sale device via the network and the merchant system, and wherein the processor of the interchange system is configured to receive, from the point of sale device, the tokenized secondary FPAN and merchant identifier and data indicative of a specific type of transaction (¶ 42, 54-56, 67, 69, 89, 91, 114-121, 136). 
Claim Interpretation - Claims 2, and 13 recite “data indicative of a specific type of transaction”. According to the specification (¶ 31, 85), “The additional FPAN, e.g., FPAN2, may be associated with a specific merchant and/or a specific type of transaction… For example, a first merchant may be associated with a first FPAN2, while a second merchant may be associated with a second FPAN2. Moreover, a merchant may be associated with a first additional FPAN (e.g., FPAN2) when a transaction is an in-person PoS transaction, while the same merchant may be associated with a second additional FPAN (e.g., FPAN3) when a transaction is an e-commerce (e.g., online, mobile application, and the like) transaction … In this manner, the additional FPAN(s) may be associated with a respective specific merchant, a specific type of payment (e.g., online purchase, in-store purchase, and the like)… the merchant system may transmit the tokenized FPAN2 and a merchant identifier to an association and/or interchange system in step 506.” From the disclosure, the FPAN can be different 
 Regarding claim 15, Laxminarayanan discloses wherein the primary account number is not disclosed to the merchant system (¶ 114-116, 151, 152).  
Regarding claims 23 and 24, Laxminarayanan discloses wherein: the tokenized secondary FPAN is further indicative of and unique to a particular transaction type, and the stored secondary FPAN is further associated with the particular transaction type (¶ 38-42, 114-121, 161).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Phillips (2015/0019439) teaches the use of a tokens to map a PANumber and an interchange system in facilitating a transaction between a host entities in the process.
Priest et al. (2014/0108261) teaches decrypting the token to retrieve an account number
D’Agostino (2015/0032634) teaches tokenized secondary FPAN is a pseudorandom number
Vaid et al. (2015/01422644) teaches multiple DPANs

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISIDORA I IMMANUEL whose telephone number is (469)295-9094.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEHA PATEL can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/ISIDORA I IMMANUEL/Examiner, Art Unit 3685